Opinión de conformidad emitida por la
Juez Asociada Se-ñora Rodríguez Rodríguez,
a la cual se unen el Juez Presidente Señor Hernández Denton y el Juez Asociado Señor Rebollo López.
El caso de autos plantea si los tribunales de Puerto Rico mantienen jurisdicción, de acuerdo con el Parental Kidna*760pping Prevention Act (P.K.P.A.), para ordenar el cumpli-miento de una determinación de custodia emitida en Puerto Rico en un procedimiento de divorcio, cuando la me-nor en cuestión reside hace varios años en el estado de Florida.
Entendemos que, bajo la cláusula de continuidad del P.K.P.A., un tribunal de Puerto Rico mantiene jurisdicción sobre un procedimiento de custodia a pesar de no ser el estado de residencia del menor, siempre y cuando el de-creto original haya sido emitido de forma compatible con los parámetros de dicho estatuto y el tribunal no haya de otro modo perdido o renunciado a su jurisdicción.
H — l
El Sr. Victor Luis Montalvo Mulero (señor Montalvo o el padre) y la Sra. Yanira Ivelisse Infante de Arce (señora Infante o la madre) contrajeron matrimonio en Manatí, Puerto Rico, en junio de 1991. De dicha unión nació en Puerto Rico una niña, quien al momento cuenta con trece años de edad. Luego de varios años de matrimonio, el 23 de diciembre de 1996 la señora Infante, quien en ese mo-mento vivía en Estados Unidos con su hija, presentó en nuestra jurisdicción una demanda de divorcio.(1)
En abril de 1997 el Tribunal de Primera Instancia, Sala Superior de Bayamón, asumió jurisdicción sobre las par-tes, declaró “con lugar” la demanda y dictó sentencia de divorcio bajo la causal de separación.(2) El tribunal otorgó tanto la custodia como la patria potestad de la menor de edad a su madre, no empece constar en la minuta de la vista del juicio que la patria potestad sería compartida. *761Véase Apéndice, pág. 25. En la sentencia de divorcio se incorporaron las estipulaciones acordadas por las partes respecto a cómo se regiría la relación paterno-filial. Se es-tableció un plan de llamadas telefónicas periódicas y siete días de derecho de visitas con el padre en las épocas de verano y navidad. Además, se estipuló que el padre paga-ría una pensión alimenticia consistente en doscientos vein-ticinco dólares mensuales.
Alega la señora Infante que el padre incumplió con las disposiciones antes transcritas, ya que no emitió pago al-guno de pensión, no llamó a su hija ni procuró buscarla. Por su parte, el padre argumenta que desde que envió el primer cheque de pago de pensión, éste le fue devuelto por el correo federal. Aduce que la madre le ocultó su dirección, le devolvía sus cartas haciéndole creer que no vivía en esa dirección y cambió su número de teléfono para evitar la comunicación entre padre e hija. Todo parece indicar que desde que se dictó la sentencia de divorcio, el padre y su hija se comunicaron telefónicamente sólo en dos ocasiones.
Durante la época de verano de 2003, el padre supo que la menor se encontraba de vacaciones en Puerto Rico en casa de su abuela materna.(3) En esa ocasión se coordina-ron varias visitas con sus familiares paternos, en las que la menor tuvo la oportunidad de compartir con su padre, abuelos y demás familiares. La menor, alegadamente, pro-metió a su padre que regresaría a visitarlo durante las próximas vacaciones. No obstante, reclama el padre que luego de esta fecha no volvió a saber de su hija.
Así las cosas, el 28 de julio de 2004 el señor Montalvo presentó ante el tribunal de instancia, dentro del mismo pleito de divorcio, una Moción de Consignación y Solicitud de Desacato por Relaciones Paterno-Filiales. En ésta in-formó su deseo de relacionarse con su hija, solicitó que se encontrara a la señora Infante incursa en desacato por im-*762pedir las relaciones patemo-filiales y, además, informó que por desconocer la dirección de la menor procedía a consig-nar en el tribunal la cantidad de ocho mil dólares en con-cepto de pensión alimenticia para beneficio de la menor. Posteriormente, solicitó que la menor fuera enviada a Puerto Rico para el periodo navideño.
Por su parte, la madre se opuso. Adujo que ha residido junto a su hija en Florida en la misma dirección ininte-rrumpidamente desde que se decretó el divorcio y que el padre en seis años nunca hizo gestiones para relacionarse con la menor. Alegó que el repentino interés del señor Mon-talvo en relacionarse con su hija surgió a raíz del deseo expresado por su actual esposo de adoptarla. Finalmente, solicitó la desestimación de la acción presentada, ya que el tribunal con jurisdicción era el de Florida.
Luego de celebrar una vista de relaciones paterno-filiales a la que no compareció la madre, mas sí su repre-sentación legal, el tribunal de instancia emitió una Reso-lución el 22 de diciembre de 2004 en la que determinó que conservaba jurisdicción para atender el asunto. Reiteró el tribunal que las relaciones paterno-filiales debían cum-plirse conforme a lo establecido en la sentencia de divorcio y que la señora Infante debía garantizar su cumplimiento. En vista de esto, ordenó que la menor viajara a Puerto Rico a pasar un periodo de siete días durante diciembre o enero, y refirió el caso al Programa de Relaciones de Familia. Véase Apéndice, págs. 45-46.
Varios días más tarde, el 29 de diciembre, el padre pre-sentó una nueva moción en la que notificó que había con-signado dos mil doscientos veinticinco dólares adicionales, y solicitó una enmienda a la sentencia de divorcio para que ésta reflejara que la patria potestad sería compartida, tal y como surgía de la minuta de la vista de divorcio. El tribunal de instancia declaró “no ha lugar” a la enmienda solicitada.
Mientras tanto, la madre, inconforme con la determina-ción del foro de instancia, acudió en alzada ante el Tribunal de Apelaciones. Reclamó que erró el tribunal de instan-*763cia al ordenar que la menor fuera enviada a Puerto Rico sin haberse desarrollado antes un plan para reestablecer los lazos afectivos, ya que padre e hija no se habían rela-cionado en más de siete años. Además, adujo que es el tribunal de Florida el que tiene jurisdicción sobre la menor, ya que ésta reside allí hace varios años.
El foro apelativo reconoció el derecho de un padre a acu-dir a los tribunales para hacer valer la relación paterno-filial en cualquier momento. No obstante, concluyó que el tribunal carecía de jurisdicción. Entendió el Tribunal de Apelaciones que aunque el foro de instancia emitió la sen-tencia de divorcio, por disposición de la ley federal P.K.P.A. y la interpretación que le hemos dado a ésta, ostenta juris-dicción sobre el asunto el foro que constituye el estado de residencia de la menor (“home state”), en este caso los tribunales de Florida. Ante la falta de jurisdicción para en-tender en los méritos sustantivos del caso, revocó el dicta-men del Tribunal de Primera Instancia.
No conforme, el señor Montalvo acudió a nosotros en Solicitud de Apelación y en Moción Informativa en Auxilio de Jurisdicción. Nos plantea el peticionario los errores si-guientes:
Erró el [TA] al revocar la resolución del TPI sobre lo determi-nado en la vista celebrada el día 22 de diciembre de 2004, al decretar que el TPI no tenía jurisdicción para ello, violentán-dose así el derecho constitucional de un padre y de una hija de relacionarse, conforme a lo determinado en la sentencia de divorcio por el TPI, foro primario y foro a que se sometió la peticionaria para todos los fines legales pertinentes.
Erró el [TA] al no entrar en los méritos y enmendar nunc pro tune la sentencia de divorcio dictada con respecto a la patria potestad y confirmar al TPI, donde en la vista de divorcio se decretó que la patria potestad sobre la menor será compartida por ambos padres. Solicitud de apelación, pág. 6.
El 17 de junio de 2005 emitimos una orden a la parte recurrida para que mostrara causa por la cual no debía revocarse la sentencia del foro intermedio. La señora In-fante compareció oportunamente en oposición al recurso. En su escrito la recurrida informó, por primera ocasión, *764que en marzo de 2005, con posterioridad a haber acudido en alzada ante el Tribunal de Apelaciones y pendiente dicho procedimiento, ésta presentó ante el circuito judicial de Orange County, en el estado de Florida, una petición jura-mentada ante un notario público para reconocer en ese foro la sentencia de divorcio de 1997 y modificar la pensión alimenticia.(4)
Surge de la copia de la declaración jurada suscrita por la señora Infante,(5) y anejada a su petición, que ésta, a pesar de ser consciente que estaba pendiente en los tribu-nales del Estado Libre Asociado de Puerto Rico el presente procedimiento de custodia, declaró lo siguiente:
6. Participación en otros procedimientos
La ex esposa no ha participado como parte, testigo, o en al-guna otra capacidad en otros procedimientos relacionados a la custodia o derechos de visita con el niño sujeto a este procedimiento.
7. Conocimiento de otros procedimientos
La ex esposa no tiene conocimiento de ningún otro procedi-miento que pueda afectar el presente procedimiento, inclu-yendo procedimientos para hacer cumplir decretos, ni procedi-mientos relacionados a violencia doméstica, órdenes protectoras, terminación de derechos de patria potestad, ni adopción.
8. Otras partes solicitando derechos
La ex esposa no conoce de ninguna persona, ni una parte de este procedimiento que tenga custodia física o reclame tener custodia o derechos de visita en relación al niño sujeto a este procedimiento. (Traducción nuestra.) Apéndice de la Oposición a certiorari, pág. 40.
Contando con la comparecencia de las partes y estando en posición de resolver, pasamos a así hacerlo.
I-H I
Nuevamente tenemos ante nosotros la penosa situación de un padre no custodio que enfrenta dificultades al tratar *765de ejercer el derecho a la relación paterno-filial con su hija. Esta situación, lamentable de por sí, se hace aún más com-pleja cuando se trata de una menor que reside fuera de Puerto Rico.
La ruptura del vínculo matrimonial trae consigo una serie de cambios importantes en la vida familiar, ya que desaparece el núcleo familiar establecido hasta ese enton-ces para quedar sustituido por uno de nueva composición. No cabe duda que las relaciones paterno y materno-filiales se ven afectadas por el divorcio, y que el ejercicio de los derechos y las obligaciones que tienen los padres respecto a sus hijos menores de edad, inevitablemente se ve alterado por las determinaciones de adjudicación de patria potestad y custodia. R.E. Ortega Vélez, Lo que toda persona debe saber sobre el divorcio, San Juan, Ediciones Scisco, 1998, págs. 63-65.
El Código Civil, en su Art. 107 (31 L.P.R.A. sec. 383), establece los parámetros que han de regir a nuestros tribunales en sus determinaciones después del divorcio. Al interpretar el referido artículo, consistentemente hemos enfatizado que las decisiones que tomen los tribunales so-bre la custodia de los menores deben realizarse luego de llevar a cabo un ponderado análisis sobre todas las circuns-tancias ante su consideración, teniendo siempre como norte los mejores intereses y el bienestar de los menores. Véanse: Ortiz v. Meléndez, 164 D.P.R. 16 (2005); Santana Medrano v. Acevedo Osorio, 116 D.P.R. 298 (1985); Nudelman v. Ferrer Bolívar, 107 D.P.R. 495 (1978); Marrero Reyes v. García Ramírez, 105 D.P.R. 90 (1976).(6)
Decretado por el tribunal el arreglo de custodia y los derechos de visita que mejor atiende los intereses del me-nor, lógicamente —tanto para el beneficio del menor como del padre no custodio— las partes tienen la obligación de hacer cumplir esos acuerdos. Así también los tribunales, en *766su función de parens patriae, tienen la obligación de prote-ger el ejercicio de esos derechos. Ortega Vélez, op. cit, pág. 73. Véanse, también, Pena v. Pena, 164 D.P.R. 949 (2005), y otros casos allí citados.
Por consideraciones de política pública, el derecho a la patria potestad debe ejercerse de la manera más liberal-mente posible, garantizando así la mayor amplitud en la relación. Los tribunales no pueden prohibir estas relacio-nes a menos que existan circunstancias graves que lo justifiquen. Es un derecho de tal magnitud que no puede ser objeto de renuncia, no es susceptible de prescripción por no uso y no puede ser delegado a tercero ni objeto de transacción o renuncia. Sterzinger v. Ramírez, 116 D.P.R. 762 (1985).
Precisamente por ser el mejor interés del menor el cri-terio que gobierna las determinaciones de patria potestad y custodia, un decreto emitido a estos efectos no constituye cosa juzgada y la decisión puede reexaminarse si las cir-cunstancias han cambiado y así lo requieren. Véanse: Figueroa v. Del Rosario, 147 D.P.R. 121 (1998); Santana Medrano v. Acevedo Osorio, supra; Centeno Alicea v. Ortiz, 105 D.P.R. 523 (1977). Sin embargo, la determinación crea un estado de derecho que no debe ser alterado sumaria-mente, salvo situaciones extraordinarias. Santana Medrano v. Acevedo Osorio, supra.
hH hH hH
Aclarado el estado de derecho vigente en cuanto a ma-teria de relaciones filiales, corresponde que analicemos si el foro de instancia ostentaba jurisdicción para emitir el decreto que le fue solicitado por el padre no custodio.
A. En Marrero Reyes v. García Ramírez, supra, esta-blecimos los requisitos que gobiernan la jurisdicción de nuestros tribunales en materia de custodia de menores. En aquel momento, adoptando la “regla más abarcadora posi-ble” para conferirle a los tribunales de Puerto Rico la base *767jurisdiccional, resolvimos que los tribunales del Estado Li-bre Asociado de Puerto Rico tienen jurisdicción para aten-der en casos de custodia en cualquiera de las siguientes circunstancias: “1) cuando se posee jurisdicción in perso-nam sobre todos los litigantes o aun sobre una sola de las partes;(7) 2) cuando el menor está domiciliado en Puerto Rico; 3) cuando el menor está físicamente presente o tiene su residencia habitual en Puerto Rico; y 4) cuando el me-nor es ciudadano o nacional de Puerto Rico”. Íd., pág. 99.
Sin embargo, en Marrero Reyes v. García Ramírez, supra, reconocimos que el hecho que se cumpla con al menos uno de estos requisitos no necesariamente justifica el ejer-cicio de nuestras prerrogativas. Así, aun teniendo jurisdic-ción, la determinación sobre si ésta se ha de ejercer re-quiere la ponderación de un sinnúmero de factores, los cuales, en última instancia, van dirigidos a proteger y sal-vaguardar los mejores intereses del menor.(8) Al decidir ejercer jurisdicción en un caso en particular, el tribunal debe procurar alcanzar la mayor uniformidad posible, otor-gando la mayor deferencia a determinaciones de otros foros. Íd.
B. En Estados Unidos, en 1968, el National Conference of Commissioners on Uniform State Laws adoptó el Uniform Child Custody Jurisdiction Act (U.C.C.J.A.), 9 (Parte 1A) Uniform Laws Annotated (U.L.A.) Sec. 1 et seq., para atender los problemas interjurisdiccionales que se genera-ban cuando más de una jurisdicción tenía facultad para *768intervenir en controversias relacionadas con la custodia de un menor, incluyendo el secuestro de un menor por su padre o madre no custodio.(9) Véase Thompson v. Thompson, 484 U.S. 174, 180-181 (1988). El objetivo principal del U.C.C.J.A. fue proveer normas uniformes que permitieran a los estados que adoptaran el estatuto el determinar si tenían jurisdicción en materia de custodia y, a la vez, obli-garlos a reconocer los decretos de otros estados. De este modo se pretendió promover la cooperación interjurisdic-cional para el beneficio de los menores.(10)
No obstante, años después de su promulgación, el U.C.C.J.A. no había alcanzado los resultados esperados, ya que no era de carácter obligatorio, no todos los estados lo aprobaron y otros lo aprobaron con modificaciones. Esto, a su vez, promovía interpretaciones conflictivas entre los es-tados que lo acogieron, que era precisamente lo que el es-tatuto pretendía evitar. El U.C.C.J.A. también resultó de-ficiente, ya que reconoce la jurisdicción concurrente entre estados sin establecer ningún tipo de prelación o preferen-cia entre jurisdicciones. Tanto el estado de residencia del menor como el otro estado donde las partes mantengan contactos significativos, pueden legítimamente reclamar jurisdicción sobre la materia de custodia, lo que alentó la práctica conocida como “forum shopping”. Íd. Véase, tam-bién, S.T. Dickens, The Parental Kidnapping Prevention Act: Application and Interpretation, 23 (Núm. 3) J. Family Law 419 (1984-1985).(11)
*769En un esfuerzo por remediar las deficiencias del U.C.C.J.A., en 1980 el Congreso de Estados Unidos aprobó el Parental Kidnapping Prevention Act (P.K.P.A.), 28 U.S.C.A. sec. 1738A (titulado Full faith and credit given to child custody determinations). Tal y como sugiere su título, el P.K.P.A., cuyas disposiciones se derivan del U.C.C.J.A., impone a los estados el deber de otorgar entera fe y crédito, a través de un patrón uniforme, a decretos de custodia de otros estados. Véase L.M. DeMelis, Interstate Child Custody and the Parental Kidnapping Prevention Act: the Continuing Search for a National Standard, 45 (Núm. 5) Hastings L.J. 1329 (1994).
El estatuto, en su declaración de propósitos, identifica como sus objetivos principales los siguientes: promover la cooperación interestatal, facilitar la ejecución de los decre-tos de custodia de otros estados, prevenir la competencia y el conflicto interjurisdiccional, y frenar la remoción unilateral de los menores con el propósito de obtener decretos favorables de otros foros. Por mandato expreso, el cumpli-miento con las disposiciones de la ley es obligatorio para todos los estados, el Estado Libre Asociado de Puerto Rico y los territorios de Estados Unidos. 28 U.S.C.A. sec. 1738A(b)(8).
En términos generales, bajo el P.K.P.A. cuando el foro original haya actuado de acuerdo con las disposiciones del estatuto y continúe teniendo jurisdicción sobre la materia, la ley ordena a los tribunales de otros estados o jurisdiccio-nes a reconocerle a ese decreto original entera fe y crédito. 28 U.S.C.A. sec. 1738A(a). Al igual que el U.C.C.J.A., el P.K.P.A. aplica a decretos de custodia y a órdenes de visita. Sobre este particular, citamos in extenso del P.K.P.A.:
(c) Una determinación de custodia o de derecho de visita *770hecha por un tribunal de un estado es compatible con los re-quisitos de esta sección solamente si—
(1) dicho tribunal tiene jurisdicción bajo las leyes de su estado; y
(2) se cumple con una de las siguientes condiciones:
(A) Ese estado (i) es el estado de residencia del menor a la fecha en que comenzaron los procedimientos, o (ii) ha sido el estado de residencia del menor seis meses antes de la fecha en que comenzaron los procedimientos y el menor se encuentra fuera del estado porque ha sido trasladado o retenido por una de las partes o por otras razones, y una de las partes aún reside en el estado que emitió el decreto;
(B) (i) surge que ningún otro estado tiene jurisdicción bajo el párrafo (A), y (ii) para el mejor bienestar del menor el tribunal de dicho estado asume jurisdicción debido a que (I) el menor y sus padres, o el menor y al menos uno de los litigan-tes, tiene contactos significativos con el estado, más allá de la mera presencia física en el mismo; y (II) está disponible en ese estado evidencia sustancial relativa al cuidado, protección, en-trenamiento y relaciones personales presentes o futuras del menor;
(C) el menor está físicamente presente en ese estado, y (i) ha sido abandonado, o (ii) existe una emergencia que re-quiera su protección porque el niño, un hermano o uno de sus padres, ha recibido amenazas o ha estado expuesto a maltrato o abuso;
(D) (i) surge que no hay otro estado con jurisdicción bajo los párrafos (A), (B), (C) o (E), u otro estado ha declinado ejercer jurisdicción bajo el fundamento que el estado cuya ju-risdicción está en controversia es el foro más apropiado para determinar la custodia del menor, y (ii) es para el mejor bien-estar del menor que ese tribunal asuma jurisdicción; o
(E) el tribunal tiene jurisdicción continua conforme al inciso (d) de esta sección. (Traducción y énfasis nuestros.) 28 U.S.C.A. sec. 1738A(c).
Surge de la anterior disposición que el P.K.P.A., al igual que el U.C.C.J.A., reconoce cuatro bases jurisdiccionales. Estas son: jurisdicción del estado de residencia del menor, jurisdicción por contactos significativos con el foro, juris-dicción cuando no existe otro estado con jurisdicción o ha declinado ejercerla, y jurisdicción para situaciones de emergencia. Sin embargo, donde el U.C.C.J.A. admite la jurisdicción concurrente, el P.K.P.A. establece un esquema jerárquico de preferencia jurisdiccional. Bajo este es-quema, claramente se favorece al estado de residencia del *771menor como aquel que merece entera fe y crédito de los estados y las demás jurisdicciones, mientras que sólo es posible asumir jurisdicción por contactos significativos cuando no es viable identificar el estado de residencia del menor. B.A. Atwood, Child Custody Jurisdiction and Territoriality, 52 (Núm. 2) Ohio St.L.J. 369 (1991); Atkins v. Atkins, 823 S.W.2d 816 (Ark.1992); Williams v. Williams, 430 S.E.2d 277 (N.C.1993). En Puerto Rico, véase Ortega Jr. v. Morales Ortega, 131 D.P.R. 783 (1992).
Nótese que la frase “estado de residencia del menor” significa aquel estado o jurisdicción donde un niño ha vi-vido con uno o ambos padres, o con un tutor, al menos por seis meses consecutivos inmediatamente antes de la fecha en que se inicien los procedimientos de custodia o de fija-ción de derecho de visitas. 28 U.S.C.A. sec. 1738A(b)(4).
El P.K.P.A. le reconoce expresamente jurisdicción continua al estado que emitió un decreto original de custodia para hacer valer y revisar su determinación original. Dis-pone lo siguiente:
(d) La jurisdicción de un tribunal de un estado que haya emi-tido una determinación de custodia de menores o de derechos de visita, compatibles con las disposiciones de esta sección, continúa mientras se cumplan los requisitos de la sección (c)(1) y ese estado se mantenga como estado de residencia del menor o de alguno de los litigantes. (Traducción nuestra.) 28 U.S.C. sec. 1738A(d).
Por lo tanto, el P.K.P.A. establece tres requisitos necesa-rios para la jurisdicción continua, a saber: un decreto de custodia original compatible con las disposiciones del esta-tuto, que el foro original mantenga jurisdicción bajo sus propias leyes y que dicho foro continúe siendo el lugar de residencia legal del menor o al menos de una de las partes. Una vez cumplidos los requisitos de la cláusula de conti-nuidad, es el estado o la jurisdicción que emitió el decreto judicial original cuya determinación de custodia recibirá entera fe y crédito. A.B. Goldstein, The Tragedy of the Interstate Child: A Critical Reexamination of the Uniform *772Child Custody Jurisdiction Act and the Parental Kidnapping Prevention Act, 25 U.C. Davis L. Rev. 845 (1992).(12)
Es decir, si bien el P.K.P.A. da preferencia jurisdiccional al estado de residencia del menor para atender cuestiones de custodia de menores, la jurisdicción continua es el crite-rio rector ante la existencia de un decreto válido. Esto re-fuerza la protección y estabilidad que brinda el P.K.P.A. a los decretos de custodia. M.E. Moraza Choisne, Juridical Solutions in the U.S.A. for Parental Kidnapping in Child Custody Cases, 24 (Núm. 2) Rev. Jur. U.I.P.R. 309, 319 (1990) (“In these actions, the jurisdiccional basis [providing continuous jurisdiction] is hierarchically superior even to home state jurisdiction”).(13)
A manera de excepción, el P.K.P.A. reconoce a los tribu-nales la autoridad para modificar una determinación de custodia emitida originalmente por otro estado, siempre y cuando el estado que pretende modificar el decreto ostente jurisdicción para tomar determinaciones de custodia sobre el menor, y el foro original haya perdido jurisdicción para modificar el decreto o haya renunciado a ella. 28 U.S.C.A. sec. 1738A(f). La pérdida de jurisdicción del foro original se analiza a base de los parámetros jurisdiccionales del pro-pio estatuto, según el esquema jerárquico establecido en 28 U.S.C.A. sec. 1738A(c).(14) Crump v. Crump, 821 P.2d 1172 (Utah 1991). Como norma general, los tribunales deberán celebrar una vista especial para determinar si el foro man-*773tiene jurisdicción o si, por el contrario, la ha perdido. Schwartz v. Schwartz, 428 S.E.2d 748 (S.C. 1993).
La ley declara que mientras esté pendiente otro proce-dimiento de custodia sobre ese menor en otro estado, los tribunales deberán abstenerse de asumir jurisdicción, siempre que el foro original esté ejerciendo jurisdicción de manera compatible con las disposiciones del estatuto. 28 U.S.C.A. sec. 1738A(g). De actuar el foro original de ma-nera compatible con el P.K.P.A., el segundo estado al que se le reclama jurisdicción queda impedido de asumirla o, en todo caso, debe declinar ejercerla. P.A.T. v. D.B., 638 So.2d 905 (Ala. 1994). En igual sentido, véanse: Owens, by and through, Mosley v. Huffman, 481 So.2d 231 (Miss. 1985); In re Marriage of Hopson, 168 Cal.Rptr. 345 (1980). En el es-tado de Florida, véase Johnson v. Denton, 542 So.2d 447 (Fla. 1989).
En casos en donde esté en controversia el derecho de visita —ya sea para limitar o acrecentar el derecho— se ha resuelto que el estado de residencia del progenitor no cus-todio seguramente tendrá mejor evidencia para tomar la determinación, a no ser que las razones para la modifica-ción se relacionen precisamente a las actividades y la vida diaria del menor en su estado de residencia. DeLee v. Koss, 430 So.2d 196 (La. 1983).
Como ya vimos, el P.K.P.A. aplica expresamente a decre-tos de custodia emitidos válidamente. Se diseñó principal-mente para proteger a los tribunales estatales de ataques de tribunales de otros estados sobre la validez de sus de-cretos de custodia y derechos de visita, o ante intentos de otros tribunales de modificarlos. DeMelis, op. cit. Todo con el claro propósito de prevenir la competencia y evitar los conflictos de custodia entre los estados con jurisdicción so-bre la materia. Siendo así, el P.K.P.A. no aplica ante la falta de conflicto interjurisdiccional o cuando sólo hay un foro involucrado con los procedimientos de custodia de un menor. Ausente un segundo decreto de custodia o una ac-ción de custodia pendiente en otro foro, no es bajo el P.K.P.A. sino bajo las leyes “estatales” que se dilucidan los *774asuntos de custodia de menores. Véanse: Erler v. Erler, 862 P.2d 12 (Mont. 1993); Pazder v. Pazder, 556 N.Y.S.2d 427 (1990).
C. En Puerto Rico aplica el P.K.P.A. por mandato ex-preso federal, por cuanto los tribunales de Puerto Rico de-ben otorgar entera fe y crédito a los decretos de custodia de otros foros de Estados Unidos, en aquellos casos de custo-dia que cumplan con los parámetros de dicha ley federal y en los que se haya observado propiamente el debido pro-ceso de ley. Véanse: Ortega Jr. v. Morales Ortega, supra; Pérez Pascual v. Vega Rodríguez, 124 D.P.R. 529 (1989); Perron v. Miranda, 114 D.P.R. 25 (1983); Perron v. Corretjer, 113 D.P.R. 593 (1982).
De igual modo, los estados de Estados Unidos están obligados por el P.K.P.A. a reconocer los decretos de custo-dia emitidos originalmente en el Estado Libre Asociado de Puerto Rico, siempre que éstos se ajusten a las disposicio-nes del P.K.P.A. En In re Marriage of Zierenberg, 16 Cal.Rptr.2d 238 (1992), el tribunal de apelaciones de California determinó que bajo los parámetros del P.K.P.A. era Puerto Rico, y no California, el estado de residencia de los menores al momento de emitir el decreto de custodia, ya que Puerto Rico tenía jurisdicción bajo sus propias leyes y no la había renunciado. El tribunal resolvió que Puerto Rico mantuvo jurisdicción continua para decretar y modi-ficar las órdenes de custodia.
Así también, en Herrero v. Matas, 447 So.2d 335 (Fla. 1984), un tribunal del Condado de Dade, Florida, que era el estado de residencia de la menor, asumió jurisdicción ante una solicitud de la madre para modificar un decreto de custodia emitido originalmente en Puerto Rico. Existía en ese momento un procedimiento de custodia pendiente en Puerto Rico. El foro apelativo de Florida revocó. Resol-vió que Puerto Rico había retenido control de todos los as-pectos del litigio, se había mantenido activo en la disputa de custodia y había actuado en “conformidad sustancial” con el U.C.C.J.A., por cuanto el tribunal del Condado de *775Dade había asumido jurisdicción indebidamente. En igual sentido, véanse: Izmery v. Izmery, 559 So.2d 1211 (Fla. 1990); Sterzinger v. Efron, 534 So.2d 798 (Fla. 1988).
A contrario sensu, en Fernández v. Rodríguez, 411 N.Y.S.2d 134 (1978), la corte suprema del estado de Nueva York resolvió que el decreto de custodia original emitido por el tribunal de Puerto Rico no se ajustó a los estándares del U.C.C.J.A.,(15) por cuanto rechazó dar entera fe y cré-dito —reconocer y hacer valer— al dictamen emitido en Puerto Rico.
D. Analizada la legislación federal P.K.P.A. —su tra-yectoria y sus propósitos— y la jurisprudencia que la ha interpretado, entendemos que, aun existiendo Otro estado o jurisdicción que constituya el estado de residencia del me-nor, un tribunal de Puerto Rico mantiene jurisdicción continua en conformidad con el P.K.P.A. para emitir una orden de custodia cuando el tribunal en Puerto Rico haya actuado con jurisdicción de acuerdo con las disposiciones de la ley federal al emitir la determinación original de custodia. El análisis es el siguiente:
Primero, corresponde evaluar si el tribunal de Puerto Rico emitió el decreto original de custodia de manera compatible con las disposiciones del P.K.P.A., es decir, ejer-ciendo válidamente jurisdicción al amparo de nuestro pro-pio derecho y, además, en cumplimiento con los requerimientos jurisdiccionales dispuesto en 28 U.S.C.A. sec. 1738A(c).
Segundo, resulta necesario considerar si el tribunal de Puerto Rico mantiene jurisdicción en materia de custodia de menores bajo nuestro propio derecho.
Tercero, se requiere que al menos una de las partes con-tinúe residiendo en Puerto Rico.
De cumplirse cabalmente estos criterios, será forzoso concluir que los tribunales de Puerto Rico mantienen juris-*776dicción, bajo la cláusula de continuidad del P.K.P.A. (28 U.S.C.A. sec. 1378A(d)), para ordenar el cumplimiento (“enforcement”) o para modificar sus decretos de custodia.
IV
Con el anterior trasfondo doctrinal, analicemos los he-chos del caso.
La controversia medular que nos ocupa es si el Tribunal de Primera Instancia retuvo jurisdicción, luego de decre-tado el divorcio de los comparecientes, para emitir la orden que le ha solicitado el padre no custodio para hacer valer su derecho de visita. El Tribunal de Apelaciones erró al resolver bajo el P.K.P.A., cuando ante dicho foro no se había planteado conflicto jurisdiccional alguno, ya que no fue in-formado del pleito presentado por la recurrida ante un tribunal en la Florida.
Ahora bien, en su comparecencia ante nosotros, la recu-rrida nos informó del pleito que presentó ante los tribuna-les en Florida por lo que, en estos momentos, existen dos jurisdicciones donde el asunto de la custodia de la menor está pendiente. Por ende, aplica la legislación federal P.K.P.A. y procede que resolvamos de acuerdo con sus postulados.
Lo cierto es que el Tribunal de Apelaciones erró en su interpretación del P.K.P.A. El tribunal en su sentencia re-conoció que el P.K.P.A. favorece un esquema de jurisdicción continua, mas no discutió la disposición estatutaria que lo reconoce así. Más bien centralizó su discusión alrededor de la cláusula del estado de residencia del menor. Por el con-trario, procedía evaluar detenidamente nuestra jurisdic-ción conforme a un análisis integrado del estatuto federal, sin limitar el análisis a sólo una de sus cláusulas.(16) Veamos.
*777Según hemos indicado, precisa determinar si, por ser Puerto Rico el foro que emitió el decreto original de custo-dia en este caso, bajo la cláusula de continuidad del P.K.P.A. conserva jurisdicción para emitir una orden rela-cionada con la determinación original de custodia. De acuerdo con el análisis de jurisdicción continua corres-ponde resolver, como cuestión de umbral, si el tribunal de Puerto Rico actuó de forma compatible con el P.K.P.A. al emitir el decreto original de custodia en 1997.
Es decir, debemos determinar si al momento del decreto original era Puerto Rico el estado de residencia de la me-nor o, en su defecto, que no hubiera en ese momento otro foro que cualificara como estado de residencia de la menor, haciéndose posible la jurisdicción por contactos significati-vos con el foro. Ello exige que se determine si en ese mo-mento la menor llevaba al menos seis meses residiendo ininterrumpidamente en Puerto Rico, o si, por el contrario, la menor llevaba ese tiempo o más residiendo en la Florida. De ser este último el caso, entonces, para efectos del P.K.P.A., el decreto original no se conformó a sus requerimientos.
Al revisar el expediente ante nuestra consideración nos percatamos que no contiene información sobre este asunto, ya que no ha sido tema de análisis ni por el tribunal de instancia ni el de apelaciones, como tampoco por las partes involucradas en esta controversia. Abase de la información que consta en autos, no se puede concluir con certeza cuál era el lugar de residencia de la menor al fijarse las relacio-nes paterno-filiales. Ello es imprescindible para determi-nar, conforme a los parámetros del P.K.P.A., si los tribuna-les de Puerto Rico mantienen jurisdicción continua para modificar su dictamen original.
Este es un asunto que, en última instancia, debe diluci-darse en una vista evidenciaría en la que las partes apor-ten la prueba necesaria sobre sus respectivas residencias al momento de decretarse el divorcio y fijarse las relacio-nes paterno-filiales. Sólo de esta forma se podrá atender la controversia jurisdiccional planteada en este caso. A esos *778efectos, el caso debe ser devuelto al Tribunal de Primera Instancia para que celebre la correspondiente vista acorde con lo aquí dispuesto.
De resolverse que Puerto Rico actuó con jurisdicción de acuerdo con el P.K.P.A. para emitir el decreto original, es claro que los demás requisitos para la jurisdicción continua están debidamente atendidos. Esto es así ya que mantene-mos jurisdicción bajo nuestro derecho y al menos una de las partes mantiene residencia en Puerto Rico. Procedería entonces que el foro primario ejerciera su jurisdicción con-forme con los mejores intereses de la menor.
V
Resta expresarnos sobre el segundo señalamiento de error traído ante nuestra consideración. El peticionario nos pide que se enmiende el dictamen original para que se ejerza la patria potestad de manera compartida entre am-bos progenitores. La Regla 49.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, gobierna en cuanto a la corrección de erro-res incurridos debido a inadvertencia u omisión. Esta regla faculta a los tribunales a corregir en cualquier momento los errores de forma en una sentencia. Sobre el procedi-miento, denominado “enmienda nunc pro tune”, la regla dispone que:
Los errores de forma en las sentencias, órdenes u otras par-tes del expediente y los que aparezcan en las mismas por in-advertencia u omisión, podrán corregirse por el tribunal en cualquier tiempo, a su propia iniciativa, o a moción de cual-quier parte, previa notificación, si ésta se ordenare. Durante la tramitación de una apelación o un recurso de certiorari, podrán corregirse dichos errores antes de elevar el expediente al tribunal de apelación y, posteriormente, sólo podrán corre-girse con permiso del tribunal de apelación.
Adviértase que, independientemente de la facultad que esta regla le confiere a los tribunales, para efectuar en-miendas nunc pro tune, éstos tienen un poder inherente para corregir en cualquier momento sus expedientes de *779manera tal que reflejen la realidad, aun cuando se trate de sentencias finales. Security Ins. Co. v. Tribunal Superior, 101 D.P.R. 191 (1973); Sucn. Rosario v. Sucn. Cortijo, 83 D.P.R. 678 (1961).
Hemos avalado como errores de forma las correcciones de errores del Secretario del tribunal al anotar una senten-cia (Pueblo v. Miranda, 56 D.P.R. 601 (1940)), añadir a una sentencia remedios adicionales derivados del derecho ori-ginalmente concedido (Concepción v. Latoni, 63 D.P.R. 693 (1944)(17)), añadir o modificar una descripción de un bien en una sentencia (Cintrón v. A. Hartman & Co., 43 D.P.R. 179 (1932)) y conceder costas cuando éstas se reconocen en la opinión (Lawton v. Rodríguez, 41 D.P.R. 447 (1930)). Siempre que el expediente sustente el remedio, la omisión en concederlo resulta subsanable mediante una enmienda nunc pro tunc, con el efecto práctico que ésta se retrotrae. S.L.G. Coriano-Correa v. K-mart Corp., 154 D.P.R. 523 (2001).
El criterio principal es que la cuestión que ha de ser enmendada no conlleve la alteración de un derecho sustan-tivo, sino la corrección de una mera inadvertencia. En cam-bio, ante una cuestión de interpretación de ley —aun tra-tándose de un cálculo matemático— no procede la enmienda nunc pro tune. Banco Popular v. Tribunal Superior, 82 D.P.R. 242 (1961). En esta situación se considera un error de derecho sustantivo y no un error de forma, y no podrá ser corregido por el tribunal una vez la sentencia advenga firme. García López v. Méndez García, 102 D.P.R. 383.
De acuerdo con los parámetros anteriores, entendemos que la solicitud de enmienda nunc pro tune para corregir la sentencia de divorcio a que refleje que la patria potestad será compartida no procede en derecho. No se trata de una enmienda de forma, ya que lo solicitado afecta los derechos sustantivos de las partes. Por el contrario, esta enmienda tenía que haberse solicitado oportunamente, antes que la *780sentencia de divorcio —emitida en el 1997— fuera final y firme. No procede una solicitud de enmienda a estos efec-tos a más de ocho años luego de haberse emitido el dictamen.
En vista de la anterior discusión estamos conformes con la sentencia hoy dictada, la cual revoca al Tribunal de Ape-laciones y devuelve el caso al Tribunal de Primera Instan-cia para la celebración de una vista en la cual se habrá de determinar si, al momento de decretado el divorcio de las partes en este caso y fijarse las relaciones paterno-filiales, Puerto Rico era el estado de residencia de la menor, o que no hubiese en ese momento otro foro que pudiese cualificar como tal.

(1) No surge claro de los documentos que obran en el expediente qué tiempo llevaban la señora Infante y la menor fuera de Puerto Rico al momento de presentar la demanda de divorcio. El señor Montalvo alega que a esa fecha llevaba aproxima-damente un (1) año sin ver a su hija.


(2) Al momento de la sentencia de divorcio, el señor Montalvo residía en Baya-món, Puerto Rico, mientras que la señora Infante y la menor se encontraban domi-ciliadas en Orlando, Florida. Véase Apéndice, pág. 27.


(3) Posteriormente, el padre se enteró que, desde que se decretó el divorcio, la menor pasaba todos los veranos en Puerto Rico en la casa de su abuela materna, donde también reside su hermano materno.


(4) Inexplicablemente, el señor Montalvo no nos había notificado anteriormente de este hecho trascendental para la disposición del caso ante nuestra consideración.


(5) Véase Apéndice de la Oposición a certiorari, págs. 36-41.


(6) Para un listado no taxativo de factores que deben analizarse interrelaciona-damente para determinar dónde descansa el mejor bienestar del menor, véase Marrero Reyes v. García Ramírez, 105 D.P.R. 90 (1976).


(7) Para una discusión sobre el tema de la jurisdicción in personam, veánse, entre otros: Medina v. Medina, 161 D.P.R. 806 (2004); Shuler v. Shuler, 157 D.P.R. 707 (2002); Peguero y otros v. Hernández Pellot, 139 D.P.R. 487 (1995).


(8) Se mencionaron, a manera de ejemplo, los criterios siguientes: “la suficiencia de la información disponible para aquilatar debidamente los hechos y formar juicio sobre el impacto del decreto que se dicte sobre la personalidad y el bienestar del menor; la sustaneialidad de los contactos del foro con la controversia; el grado a que el ejercicio de jurisdicción pueda desalentar la multiplicación y prolongación de con-troversias sobre el asunto y contribuir a crear la estabilidad necesaria; el punto a que se tienda, como se debe tender, a evitar el secuestro unilateral de menores para fines de obtener un decreto de custodia; y el extremo en que se facilite el mayor respeto posible a las determinaciones de otros estados, así como del propio foro”. Marrero Reyes v. García Ramírez, supra, pág. 100.


(9) Nótese que la cláusula de entera fe y crédito de la Constitución de Estados Unidos —Art. IV, Sec. 1, L.P.R.A., Tomo 1— no aplica a los decretos de custodia, ya que éstos no son de naturaleza final y firme. Fernández v. Rodríguez, 411 N.Y.S.2d 134, 137 (1978), y otros casos allí citados.


(10) Cabe destacar que hoy todos los estados de Estados Unidos, el Distrito de Columbia y las Islas Vírgenes han aprobado sus versiones del Uniform Child Custody Jurisdiction Act (U.C.C.J.A.).


(11) Posteriormente se promovió el Uniform Child Custody Jurisdiction and Enforcement Act (U.C.C.J.E.A.), 9 (Parte 1A) Uniform Laws Annotated (U.L.A.) Sec. 101 et seq., en sustitución del U.C.C.J.A. El U.C.C.J.E.A. constituyó un intento de revisar y clarificar interpretaciones incongruentes y ambiguas del U.C.C.J.A., en específico aquellas disposiciones relacionadas con la jurisdicción del foro judicial. C. Guzaldo Gamrath, UCCJEA: A New Approach to Custody Jurisdiction and Interstate *769Custody and Visitation, 92 Ill.B.J. 204 (2004). Esta legislación incorpora unos proce-dimientos más expeditos y eficientes para asistir a los estados en hacer valer sus decretos de custodia y derechos de visita. Además, incluye estipulaciones dirigidas a proteger las víctimas de violencia doméstica, en conformidad con la ley federal Violence Against Women Act (V.A.W.A.), 18 U.S.C.A. sec. 2265.


(12) Para una interpretación de la cláusula de continuidad véanse, entre otros: Delk v. González, 658 N.E.2d 681 (Mass. 1995); Glanzner v. State, SS, 835 S.W.2d 386 (Mo. 1992); Mitchell v. Mitchell, 437 So.2d 122 (Ala. 1982).


(13) Para opiniones compatibles con la interpretación anterior, véanse: Fuerstenberg v. Fuersternberg, 591 N.W.2d 798 (S.D. 1999); Barndt v. Barndt, 580 A.2d 320 (Pa. 1990); Dobbins v. Maner, 517 So.2d 619 (Ala. 1987); Clark v. Atkins, 489 N.E.2d 90 (Ind. 1986); O’Daniel v. Walter, 686 S.W.2d 805 (Ark. 1985); In re McBride, 469 So.2d 645 (Ala. 1985); Moore v. Pérez, 428 So.2d 113 (Ala. App. 1983).


(14) Además de los factores enumerados en la propia ley, los tribunales han considerado otra serie de circunstancias relacionadas al bienestar del menor, como por ejemplo que el foro original no haya dado el peso debido a alegaciones de mal-trato de parte del progenitor que continúa residiendo en el foro (In re custody of Thorensen, 730 P.2d 1380 (Wash. 1987)), o que se pruebe que el progenitor residente sea adicto a drogas o alcohólico (Serna v. Salazar, 651 P.2d 1292 (N.M. 1982)).


(15) El tribunal de Nueva York determinó que el dictamen de Puerto Rico no fue compatible con los parámetros del U.C.C.J.A. por consideraciones de debido proceso de ley y, además, porque no se cumplían con los requisitos jurisdiccionales.


(16) En Ortega Jr. v. Morales Ortega, supra, no examinamos la cláusula de con-tinuidad del P.K.P.A. como lo hacemos en esta ocasión. Allí centramos nuestra dis-cusión en la cláusula de residencia del menor del estatuto federal y resolvimos a base de ello.


(17) Kevocado en cuanto a otro punto de derecho.